EXHIBIT 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is entered into on October 27,
2011, by and between Snap Interactive, Inc., a Delaware corporation (the
“Company”), and Jon Pedersen (“Executive”).  In consideration of the mutual
promises and covenants contained in this Agreement, the parties agree as
follows:
 
1.           Agreement to Employ.  The Company desires to secure the services of
Executive as its Chief Financial Officer.  The Company and Executive desire to
enter into this Agreement to, among other things, set forth the terms of
Executive’s employment with the Company.  The Company and Executive acknowledge
that this Agreement supersedes any other offer, agreement or promises made by
anyone, specifically concerning the offer of employment by the Company, and this
Agreement comprises the complete agreement between Executive and the Company
concerning Executive’s employment by the Company.
 
2.           Term of Agreement.  This Agreement shall be binding upon and
enforceable against the Company and Executive immediately when both parties
execute the Agreement.  The Agreement’s stated term and the employment
relationship created hereunder will begin on October 27, 2011, and will remain
in effect for two (2) years, unless earlier terminated in accordance with
Section 9 (the “Initial Employment Term”).  This Agreement shall be
automatically renewed for a successive one (1) year term after the Initial
Employment Term (the “Renewal Term”), unless terminated by either party upon
written notice (“Non-Renewal Notice”) given at least forty-five (45) days before
the end of the Initial Employment Term, or unless earlier terminated in
accordance with Section 9.  The period during which Executive is employed under
this Agreement (including the Renewal Term) will be referred to as the
“Employment Period.”
 
3.           Surviving Agreement Provisions.  Notwithstanding any provision of
this Agreement to the contrary, the parties’ respective rights and obligations
under Sections 6 through 12 shall survive any termination or expiration of this
Agreement or the termination of Executive’s employment for any reason
whatsoever.
 
4.           Services to be Provided by Executive.
 
(a)           Position and Responsibilities. Subject to the Agreement’s terms,
Executive agrees to serve the Company as Chief Financial Officer.  Executive
shall have the duties and privileges customarily associated with an executive
occupying such role, and shall perform all reasonable acts customarily
associated with such role, or necessary and/or desirable to protect and advance
the best interests of the Company, including without limitation, signing the
Company’s financial statements.  Executive will report to the Company’s Chief
Executive Officer.
 
(b)           Executive’s Employment Representations.  Executive agrees that he
(i) shall not serve as a member of any board of directors, or as a trustee of,
or in any manner be affiliated with, any present or future agency or
organization (except for civic, religious, and not for profit organizations)
without the consent of the Chief Executive Officer or the Board; (ii) will serve
as an Executive of the Company; and (iii) shall not, directly or indirectly,
have any interest in, or perform any services for, any business competing with
or similar in nature to the Company’s business as set forth in Section
7.  Executive further represents to the Company that (i) he is not violating and
will not violate any contractual, legal, or fiduciary obligations or burdens to
which Executive is subject by entering into this Agreement or providing services
under the Agreement’s terms; (ii) Executive is under no contractual, legal, or
fiduciary obligation or burden that he will allow to interfere with Executive’s
ability to perform services under the Agreement’s terms; and (iii) he has no
bankruptcies, convictions, disputes with regulatory agencies, or other
discloseable or disqualifying events that would impact the Company or its
ability to conduct securities offerings.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Compensation for Services.  As compensation for the services
Executive will perform under this Agreement during the Employment Period, the
Company will pay Executive, and Executive shall accept as full compensation, the
following:


(a)           Base Salary.  Executive shall receive a monthly salary (“Base
Salary”) of Twenty Thousand Eight Hundred Thirty-Three dollars and Thirty-Three
cents (U.S. $20,833.33) (annualized, U.S. $250,000), prorated for partial months
of employment.  The Company will review Executive’s Base Salary at least
annually during the Employment Period, and, in the sole discretion of the Board,
may increase such base salary from time to time, but shall not be obligated to
effectuate such an increase.  Executive’s compensation shall be subject to all
appropriate federal and state withholding taxes and shall be payable in
accordance with the Company’s normal payroll procedures.


(b)           Annual Bonus.  Executive shall be eligible to receive an annual
incentive bonus (“Annual Bonus”) equal to One Hundred Thousand Dollars (US
$100,000.00) (prorated for 2011 based on the number of days actually employed in
2011).  The Annual Bonus shall be payable during the annual review period
(generally January or February) in the calendar year following the calendar year
to which the Annual Bonus relates provided Executive is employed by the Company
on such payment date.


(c)           Equity Award.  As soon as administratively practicable after first
date of employment and subject to Board approval, Executive will receive the
following stock options (the “Stock Options”):


(i)           a stock option with respect to one hundred thousand (100,000)
shares of the Company’s common stock with an exercise price equal to the fair
market value (as determined by the Board) of the Company’s common stock on the
date of grant, vesting 50% on the date of grant and 50% on the 6-month
anniversary of the date of grant (subject to early termination or forfeiture in
accordance with the terms of the award agreement); and


(ii)           a stock option with respect to five hundred thousand (500,000)
shares of the Company’s common stock, with an exercise price equal to the fair
market value (as determined by the Board) of the Company’s common stock on the
date of grant, vesting 25% per year over four years, with the first tranche
vesting on the first anniversary of the date of grant (subject to early
termination or forfeiture in accordance with the terms of the award agreement).


Each Stock Option shall be subject to the terms and conditions of the Company’s
2011 Long-Term Incentive Plan and a stock option agreement, which terms shall
include: (i) upon the effective date of a “change in control” (as defined in the
2011 Long-Term Incentive Plan), immediate vesting of 50% of all then unvested
options and vesting of the remaining unvested options on the earlier of (a) the
original vesting date or (b) equally on the first and second anniversary of the
effective date of the change in control (subject to early termination or
forfeiture in accordance with the terms of the award agreement); and (ii)
immediate forfeiture of any vested options upon violation of any non-compete or
non-solicitation agreement between the Company and Executive.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Vacation.  During the Term, Executive shall be entitled to four
(4) weeks paid vacation (prorated for 2011 based on actual number of days
employed).  Vacation shall be taken at such times and intervals as shall be
determined by Executive, subject to the reasonable business needs of the
Company.  Upon the termination of Executive’s employment, for any reason,
Executive will forfeit any accrued but unused vacation.


(e)           Transportation Benefits.  Executive shall be entitled to
reimbursement of reasonable train transportation costs of up to $300/month,
reduced by any required withholdings of taxes, in accordance with the Company’s
reimbursement policy.


(f)           Cellular Service.  Executive shall be entitled to reimbursement of
up to $150/month for cellular and data service for business purposes.
 
(g)           Other Benefits and Perquisites.  Executive shall be entitled to
participate in the benefit plans provided by the Company for all employees
generally, and for the Company’s executive employees. The Company shall be
entitled to change or terminate these plans in its sole discretion at any
time.  Any reimbursement of expenses made under this Agreement shall only be
made for eligible expenses (including transportation and cellular service
expenses as set forth above) incurred during the Employment Period, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred.  The
amount eligible for reimbursement under this Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit.  Executive will comply with the Company’s policies
regarding these benefits, including all Internal Revenue Service rules and
requirements.


6.           Confidential Information.


(a)           Confidential Information.  The Company shall provide Executive
with confidential information and trade secrets of the Company (hereinafter
referred to as “Confidential Information”) and shall place Executive in a
position to develop and have ongoing access to Confidential Information of the
Company, shall entrust Executive with business opportunities of the Company, and
shall place Executive in a position to develop business goodwill on behalf of
the Company. For purposes of this Agreement, Confidential Information includes,
but is not limited to:


(i)           Technologies developed by the Company and any research data or
other documentation related to the development of such technologies, including
all designs, ideas, concepts, improvements, product developments, discoveries
and inventions, whether patentable or not, that are conceived, developed or
acquired by Executive, individually or in conjunction with others during the
period of Executive’s employment by the Company;


(ii)           All documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, logs, drawings, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression that are conceived, developed or acquired by Executive individually
or in conjunction with others during the Employment Period (whether during
business hours or otherwise and whether on any Company premises or otherwise)
that relate to the Company’s business, trade secrets, products or services;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           Customer lists and prospect lists developed by the Company;


(iv)           Information regarding the Company’s customers which Executive
acquired as a result of his employment with the Company, including but not
limited to, customer contracts, work performed for customers, customer contacts,
customer requirements and needs, data used by the Company to formulate customer
bids, customer financial information, and other information regarding the
customer’s business;


(v)           Information related to the Company’s business, including but not
limited to marketing strategies and plans, sales procedures, operating policies
and procedures, pricing and pricing strategies, business plans, sales, profits,
and other business and financial information of the Company;


(vi)           Training materials developed by and utilized by the Company; and


(vii)           Any other information that Executive acquired as a result of his
employment with the Company and which Executive has a reasonable basis to
believe the Company would not want disclosed to a business competitor or to the
general public.


Executive understands and acknowledges that such Confidential Information gives
the Company a competitive advantage over others who do not have the information,
and that the Company would be harmed if the Confidential Information were
disclosed.


(b)           Disclosure Of Confidential Information. Executive agrees that he
shall hold all Confidential Information of the Company in trust for the Company
and shall not during or after his employment terminates for any reason: (a) use
the information for any purpose other than the benefit of the Company; or (b)
disclose to any person or entity any Confidential Information of the Company
except as necessary during Executive’s employment with the Company to perform
services on behalf of the Company.  Executive shall also take reasonable steps
to safeguard such Confidential Information and to prevent its disclosure to
unauthorized persons.


(c)           Return Of Information.  Upon termination of employment, or at any
earlier time as directed by the Company, Executive shall immediately deliver to
the Company any and all Confidential Information in Executive’s possession, any
other documents or information that Executive acquired as a result of his
employment with the Company and any copies of any such
documents/information.  Executive shall not retain any originals or copies of
any documents or materials related to the Company’s business, which Executive
came into possession of or created as a result of his employment with the
Company.  Executive acknowledges that such information, documents and materials
are the exclusive property of the Company.  In addition, upon termination of
employment, or at any time earlier as directed by the Company, Executive shall
immediately deliver to the Company any property of the Company in Executive’s
possession.


7.           Restrictive Covenants.  In consideration for (i) the Company’s
promise to provide Confidential Information to Executive and Executive’s return
promise to hold the Company’s Confidential Information in trust, (ii) the
substantial economic investment made by the Company in the Confidential
Information and goodwill of the Company, and the business opportunities
disclosed or entrusted to Executive, (iii) the compensation and other benefits
provided by the Company to Executive, and (iv) the Company’s employment of
Executive pursuant to this Agreement, and to protect the Company’s Confidential
Information, Executive agrees to enter into the following restrictive covenants.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Non-Competition.  Executive agrees that, during the Employment
Period and thereafter during the Restricted Period (defined below), other than
in connection with his authorized duties under this Agreement, he shall not,
without the prior written consent of the Company, directly or indirectly, either
individually or as a principal, partner, stockholder, manager, agent,
consultant, contractor, employee, lender, investor, or as a director or officer
of any corporation or association, or in any other manner or capacity
whatsoever, become employed by, control, carry on, join, lend money for,
operate, engage in, establish, perform services for, invest in, solicit
investors for, consult for, do business with or otherwise engage in the
Company’s Business (defined below) within the Restricted Area (defined
below).  Notwithstanding the foregoing, Executive shall be permitted during the
Employment Period to own, directly or indirectly, solely as an investment,
securities of any organization or entity, which are traded on any national
securities exchange or NASDAQ if Executive is not the controlling shareholder,
or a member of a group that controls such organization or entity, and directly
or indirectly, does not own three percent (3%) or more of any class of
securities of such organization or entity.


For purposes of this Agreement:


“Restricted Period” means a period of one (1) year immediately following the
date of Executive’s termination from employment for any reason.


“Business” means the business of establishing and/or providing social networking
services and online dating services, and any other business the Company engages
in during Executive’s employment and of which Executive participated in or had
knowledge of Confidential Information regarding such business, or any business
seriously contemplated by the Company during Executive’s employment and of which
Executive participated in the assessment or potential initiation of such
business or had knowledge of Confidential Information regarding such business.


“Restricted Area” means, because the Company’s business is nationwide,
Executive’s responsibilities are nationwide in scope, and Executive has access
to the Company’s Confidential Information on a nationwide basis, all States
comprising the United States, and any other geographic area in which the Company
conducts business and for which Executive has responsibilities during
Executive’s employment.


(b)           Non-Solicitation.  Executive agrees that, during the Employment
Period and thereafter during the Restricted Period, other than in connection
with his authorized duties under this Agreement, Executive shall not, directly
or indirectly, either as a principal, manager, agent, employee, consultant,
officer, director, stockholder, partner, investor or lender or in any other
capacity, and whether personally or through other persons:


(i)           Solicit business from, interfere with, attempt to solicit business
with, or do business with any customer, referral source and/or sponsor of the
Company with whom the Company did business or who the Company solicited within
the preceding two (2) years, and who or which:  (1) Executive contacted, called
on, serviced or did business with during Executive’s employment at the Company;
(2) Executive learned of solely as a result of Executive’s employment with the
Company; or (3) about whom Executive received Confidential Information.  This
restriction in this Section 7(b)(i) applies only to the Business (as defined
above) of the Company or any affiliate thereof; or
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Solicit, induce or attempt to solicit or induce, engage or hire,
on behalf of himself or any other person or entity, any person who is an
employee or consultant of the Company or who was employed by the Company within
the preceding twelve (12) months.


Notwithstanding the foregoing, the restrictions contained in this Section shall
not apply to any individual who is a family member.


(c)           Non-Disparagement.  Executive agrees that the Company’s goodwill
and reputation are assets of great value to the Company and its affiliates which
were obtained through great costs, time and effort.  Therefore, Executive agrees
that during his employment and after the termination of his employment,
Executive shall not in any way, directly or indirectly, publicly disparage,
libel or defame the Company, its beneficial owners or its affiliates, their
respective business or business practices, products or services, or employees.


(d)           Tolling.  If Executive violates any of the restrictions contained
in this Section 7 (other than subsection (c) of this Section 7), the Restricted
Period shall be suspended and will not run in favor of Executive from the time
of the commencement of any violation until the time when Executive cures the
violation to the satisfaction of the Company.


(e)           Remedies.  Executive acknowledges that the restrictions contained
in Sections 6 and 7 of this Agreement, in view of the nature of the Company’s
business and his position with the Company, are reasonable and necessary to
protect the Company’s legitimate business interests and that any violation of
Sections 6 and 7 of this Agreement would result in irreparable injury to the
Company.  In the event of a breach by Executive of Sections 6 or 7 of this
Agreement, then the Company shall be entitled to (i) a temporary restraining
order and injunctive relief restraining Executive from the commission of any
breach, and/or (ii) recover attorneys’ fees, expenses and costs the Company
incurs in such action.  Further, if the Company prevails in any action brought
by Executive (or anyone acting on his behalf) seeking to declare any term in
this Section 7 void or unenforceable or subject to reduction or modification,
then the Company shall be entitled to recover attorneys’ fees, expenses and
costs the Company incurs in such action.


(f)           Reformation.  The courts shall be entitled to modify the duration
and scope of any restriction contained herein to the extent such restriction
would otherwise be unenforceable, and such restriction as modified shall be
enforceable.  Executive acknowledges that the restrictions imposed by this
Agreement are legitimate, reasonable and necessary to protect the Company’s
investment in its businesses and the goodwill thereof.  Executive acknowledges
that the scope and duration of the restrictions contained herein are necessary
and reasonable in light of the time that Executive has been engaged in the
business of the Company, Executive’s reputation in the markets for the Company’s
business and Executive’s relationship with the suppliers, customers and clients
of the Company.
 
8.           Trading Restrictions.  Executive will be subject to certain trading
and sale volume limitations as follows:


(a)           The acquired Stock Options (including any securities received upon
exercise thereof or exchange therefor) will be subject to a lock-up period,
whereby, for a period of one (1) year following the effective date of this
Agreement (the “Lock-up Period”), Executive will be prohibited from selling, or
otherwise transferring, such Stock Options (including any securities received
upon exercise thereof or exchange therefor).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Following the Lock-up Period, Executive will be subject to certain
volume limitations, whereby sales or transfers of all securities of the Company
held by, or on behalf of, Executive will be limited to the lesser of:
 
(i)           Unless approved by the Board of Directors or Chief Executive
Officer of the Company, the following with respect to the average daily reported
volume of trading over the immediately preceding ninety (90) day period in the
Company’s common stock on the Over-the-Counter Bulletin Board or such other
stock exchange or quotation service upon which the Company’s common stock is
then listed or quoted (the “Average Daily Reported Volume”):
 
· During any given day, 10% of the Average Daily Reported Volume, as measured
from such day;
 
· During any given calendar week, 25% of the Average Daily Reported Volume, as
measured at the beginning of such calendar week; and
 
· During any given ninety (90) day period, 100% of the Average Daily Reported
Volume, as measured from the beginning of such ninety (90) day period, and
 
(ii)           The sales volume limitations applicable to affiliates pursuant to
Rule 144 under the Securities Act of 1933, as amended.


(c)           Notwithstanding the foregoing, all sales of the Company’s
securities held by, or on behalf of, Executive, will be subject to approval by
the Company’s Chief Executive Officer (such approval not to be unreasonably
withheld).


(d)           In addition to the foregoing, Executive will be subject to any
applicable trading restrictions set forth in the Company’s insider trading
policy.
 
9.           Termination of Agreement. The employment relationship between
Executive and the Company created under this Agreement shall terminate before
the expiration of the stated term of this Agreement upon the occurrence of any
one of the following events:
 
(a)           Death or Permanent Disability.  This Agreement, and Executive’s
employment, shall be terminated effective on the death or permanent disability
of Executive.  For this purpose, “permanent disability” shall mean that
Executive is, by reason of any medically determinable physical or mental
impairment that be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company or is determined to
be totally disabled by the U.S. Social Security Administration.
 
(b)           Termination for Cause.  The Company shall have the option to
terminate Executive’s employment during the Employment Period, effective upon
written notice of such termination to Executive, for Cause as the Company
determines.  Under the Agreement, termination for “Cause” means the Company’s
termination of Executive’s employment upon the occurrence of any of the
following events:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Any act of fraud, misappropriation or embezzlement by Executive
regarding any aspect of the Company’s business;
 
(ii)           The material breach by Executive of any Agreement provision and
the failure of Executive to cure the same in all material respects within thirty
(30) days after written notice thereof from the Board;
 
(iii)           The conviction of Executive by a court of competent jurisdiction
or a felony or a crime involving moral turpitude;
 
(iv)           The intentional and material breach by Executive of any
non-disclosure or non-competition/non-solicitation provision of any agreement to
which Executive and the Company or any of its subsidiaries are parties;
 
(v)           The substantial failure by Executive to perform in all material
respects his duties and responsibilities (other than as a result of death or
disability) and the failure of Executive to cure the same in all material
respects within thirty (30) days after written notice thereof from the Board;
 
(vi)           The failure or refusal of Executive to follow the lawful
directives of the Company, which, if curable, Executive failed or refused to
cure within thirty (30) days after written demand is delivered;
 
(vii)           Willful conduct by Executive that is materially injurious to the
Company;
 
(viii)           Acceptance of employment with any employer other than the
Company except upon written permission of the Board; or
 
(ix)           The breach by Executive of his fiduciary duties to the Company.
 
The Company shall provide Executive with a written notice of termination, which
can be provided on the date of termination. In the event Executive’s employment
is terminated for Cause under this Agreement, Executive shall be entitled to the
compensation provided in Section 10(a) below.
 
(c)           Termination by the Company without Cause.  The Company may
terminate this Agreement without Cause at any time upon thirty (30) days written
notice to Executive, during which period Executive shall not be required to
perform any services for Employer other than to assist the Company in training
his successor and generally preparing for an orderly transition; PROVIDED,
HOWEVER, that Executive shall be entitled to compensation upon such termination
as provided in Sections 10(a) and (b) below.
 
(d)           Termination by Executive for any Reason.  Executive may terminate
this Agreement for any reason at any time upon thirty (30) days written notice
to the Company.  Upon termination of this Agreement, the Company shall have no
obligation to Executive other than as set forth in Section 10(a).
 
 (e)           Separation from Service. For purposes of this Agreement,
including, without limitation, Sections 10 and 11, any references to a
termination of Executive’s employment shall mean a “separation from service” as
defined by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Treasury Regulations and other guidance issued thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Compensation Upon Termination. Upon the termination of Executive’s
employment under this Agreement before the expiration of the stated term in this
Agreement, Executive shall be entitled to the following:
 
(a)           Compensation Upon Termination for Any Reason.  Upon termination of
Executive’s employment during the Employment Period before the expiration of the
stated term hereof for any reason, Executive shall be entitled to the following
within thirty (30) days of such termination:
 
(i)           Salary.  The Base Salary earned by him before the effective date
of termination as provided in Section 5(a) (including salary payable during any
applicable notice period), prorated on the basis of the number of full days of
service rendered by Executive during the salary payment period to the effective
date of termination; and
 
(ii)           Unreimbursed Business Expenses; Company Benefit Plans.  Any
unreimbursed reasonable business expenses and any amounts to which Executive is
entitled to under the Company’s benefit plans in accordance with their terms.
 
(b)           Additional Compensation and Benefits Upon Termination by the
Company Without Cause Prior to or After One Year Following a Change in
Control.  If the Company terminates Executive’s employment under this Agreement
at any time following the first thirty (30) days of employment (i) without
“Cause” (as defined in Section 9(b) above), with notice under Section 9(c)
above, and (ii) either prior to a “Change in Control” or following the “Change
Period” (as defined in Section 11(b) below), then the Company shall, subject to
Executive’s execution of a general release of claims in favor of the Company and
subject to Executive’s compliance with Section 6 and Section 7, provide to
Executive in addition to the amounts set forth in Section 10(a) above:
 
(i)           If such termination occurs after the first thirty (30) days of
employment and before six (6) months of employment, an amount equal to one (1)
month Base Salary; payable in a lump sum, on the 60th day following termination
of employment;
 
(ii)           If such termination occurs on or after six (6) months of
employment but before twelve (12) months of employment, an amount equal to three
(3) months Base Salary; payable in three (3) equal monthly installments,
commencing on the 60th day following termination of employment; and
 
(iii)           If such termination occurs on or after twelve (12) months of
employment, an amount equal to six (6) months Base Salary; payable in six (6)
equal monthly installments commencing on the 60th day following termination of
employment.
 
Executive shall have no obligation to mitigate any severance obligation of the
Company under this Agreement by seeking new employment. The Company shall not be
entitled to set off or reduce any severance payments owed to Executive under
this Agreement by the amount of earnings or benefits received by Executive in
future employment.
 
Notwithstanding the foregoing, with respect to any stock options or other plans
or programs in which Executive is participating at the time of termination of
his employment, Executive’s rights and benefits under each of these plans shall
be determined in accordance with the terms, conditions, and limitations of the
plans and any separate agreement executed by Executive which may then be in
effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Penalty for Breach of Covenants. For any period of time that
Executive is in breach of Section 6 or Section 7, the Company shall not be
obligated to pay any severance payments referenced in this Agreement, the
Company’s severance obligations shall terminate and expire, and the Company
shall have no further obligations to Executive from and after the date of such
breach.  Additionally, the Company may recover any severance pay previously paid
to Executive for the period of time that Executive was in breach of Section 6 or
Section 7.  The Company shall have all other rights and remedies available under
this Agreement or any other agreement at law or in equity.
 
(d)           Release.  Payment of any of the amounts described in this
Section 10 is conditioned upon Executive’s execution of a Waiver and Release of
Claims in the form attached hereto as Exhibit A relating to the period of
Executive’s employment with the Company, within the forty-five (45) day period
following the end of Executive’s employment and not revoking such Waiver and
Release of Claims during any applicable revocation period.
 
11.           Compensation Upon Change in Control.
 
(a)           Change in Control.  For purposes of this Agreement, a “Change in
Control” of the Company occurs upon a change in the Company’s ownership or the
ownership of a substantial portion of its assets, as follows:
 
(i) Change in Ownership.  A change in ownership of the Company occurs on the
date that any Person, other than (1) the Company or any of its subsidiaries, (2)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any of its Affiliates, (3) an underwriter temporarily holding
stock pursuant to an offering of such stock, or (4) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the Company’s stock, acquires ownership
of the Company’s stock that, together with stock held by such Person,
constitutes more than 50% of the total fair market value or total voting power
of the Company’s stock.  However, if any Person is considered to own already
more than 50% of the total fair market value or total voting power of the
Company’s stock, the acquisition of additional stock by the same Person is not
considered to be a Change of Control;
 
(ii) Change in Ownership of Substantial Portion of Assets.  A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such Person) all or
substantially all of the assets of the Company, by reason of any sale, lease,
exchange or other transfer of the assets of the Company.  However, there is no
Change in Control when there is such a transfer to an entity that is controlled
by the shareholders of the Company immediately after the transfer, through a
transfer to (1) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock; (2) an entity,
at least 50% of the total value or voting power of the stock of which is owned,
directly or indirectly, by the Company; (3) a Person that owns directly or
indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock; or (4) an entity, at least 50% of the total value or voting
power of the stock of which is owned by a Person that owns, directly or
indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock.
 
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of paragraphs (i) and (ii):
 
 
“Person” shall have the meaning given in Section 7701(a)(1) of the Code.  Person
shall include more than one Person acting as a group as defined by the Treasury
Regulations issued under Section 409A of the Code.

 
 
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

 
The provisions of this Section 11(a) shall be interpreted in accordance with the
requirements of the Treasury Regulations under Section 409A of the Code, it
being the intent of the parties that this Section 11(a) shall be in compliance
with the requirements of said Code Section and said Treasury Regulations.
 
(b)           Benefits Upon Termination Following Change in Control.
 
(i)           Severance Benefits.  If Executive’s employment with the Company is
terminated by the Company (or by the acquiring or successor business entity
following a Change in Control) other than for “Cause” (as defined in Section
9(b) above), during the one year period beginning on the date of a Change in
Control (the “Change Period”), Executive shall receive, in lieu of the severance
benefits described in Section 10(b) above and subject to Executive’s execution
of a general release of claims as provided in Section 11(d) below, a severance
benefit in an amount equal to one time Executive’s Base Salary (specified in
Section 5(a)) as in effect on the date of the Change in Control.
 
(ii)           No Payments Upon Breach.  The Company shall have no obligation to
provide Executive with any severance compensation under this Section 11 if
Executive is in breach or violation of any of the covenants contained in
Sections 6 or 7, which are applicable to Executive at the time of the severance
payment.
 
(iii)           No Duplication of Payment.  The payment of severance benefits
under this Section 11 shall be in lieu of, and not in addition to, any payments
under Section 10(b).
 
(iv)           Time and Form of Payment.  Except as otherwise provided by
Section 12, the Company shall pay the severance amount referenced in Section
11(b)(i) in a lump sum on the date that is sixty (60) days after the date of
Executive’s termination.
 
(v)           Notwithstanding the foregoing, with respect to any stock options
or other plans or programs in which Executive is participating at the time of
termination of his employment, Executive’s rights and benefits under each such
plan shall be determined in accordance with the terms, conditions, and
limitations of the plan and any separate agreement executed by Executive which
may then be in effect.
 
(c)           No Mitigation or Offset.  Executive shall not be required to
mitigate the amount of any payment provided for in this Section 11 by seeking
other employment or otherwise. The Company shall not be entitled to set off or
reduce any severance payments owed to Executive under this Section 11 by the
amount of earnings or benefits received by Executive in future employment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Release.  Payment of any of the amounts described in this
Section 11 is conditioned upon Executive’s execution of a Waiver and Release of
Claims in the form attached hereto as Exhibit A relating to the period of
Executive’s employment with the Company, within the forty-five (45) day period
following the end of Executive’s employment and not revoking such Waiver and
Release of Claims during any applicable revocation period.
 
12.           Other Provisions.
 
(a)           Remedies; Legal Fees.  Each of the parties to this Agreement shall
be entitled to enforce its rights under this Agreement, specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in its favor.  In the event that the Company
pursues and is successful in any action against Executive resulting from a
breach of this Agreement, the Company shall be entitled to attorney’s fees.
 
(b)           Limitations on Assignment.  In entering into this Agreement, the
Company is relying on the unique personal services of Executive; services from
another person will not be an acceptable substitute.  Except as provided in this
Agreement, Executive may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company.  Any attempted assignment by Executive in violation of this Section
12(b) shall be void.  Except as provided in this Agreement, nothing in this
Agreement entitles any person other than the parties to the Agreement to any
claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.
 
(c)           Severability and Reformation.  The parties intend all provisions
of this Agreement to be enforced to the fullest extent permitted by law.  If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance.  In lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible, and the Company and Executive hereby
request the court to whom disputes relating to this Agreement are submitted to
reform the otherwise unenforceable covenant in accordance with this Section
12(c).
 
(d)           Notices.  Any notice or other communication required, permitted or
desired to be given under this Agreement shall be deemed delivered when
personally delivered; the business day, if delivered by overnight courier; the
same day, if transmitted by facsimile on a business day before noon, Eastern
Standard Time; the next business day, if otherwise transmitted by facsimile; and
the third business day after mailing, if mailed by prepaid certified mail,
return receipt requested, as addressed or transmitted as follows (as
applicable):
 
 
 
 

--------------------------------------------------------------------------------

 
 
If to Executive:
 
Jon Pedersen

                                        
                                        
 
If to the Company:


Snap Interactive, Inc.
462 7th Avenue, 4th Floor
New York, NY 10018
 
(e)           Further Acts.  Whether or not specifically required under the
terms of this Agreement, each party shall execute and deliver such documents and
take such further actions as shall be necessary in order for such party to
perform all of his or its obligations specified in the Agreement or reasonably
implied from the Agreement’s terms.
 
(f)           Publicity and Advertising. Executive agrees that the Company may
use his name, picture, or likeness for any advertising, publicity or other
business purpose at any time, during the term of this Agreement and may continue
to use materials generated during the term of this Agreement for a period of six
(6) months thereafter.  The use of Executive’s name, picture, or likeness shall
not be deemed to result in any invasion of Executive’s privacy or in violation
of any property right Executive may have; and Executive shall receive no
additional consideration if his name, picture or likeness is so used.  Executive
further agrees that any negatives, prints or other material for printing or
reproduction purposes prepared in connection with the use of his name, picture
or likeness by the Company shall be and are the sole property of the Company.
 
(g)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.
 
(h)           Venue.  The exclusive venue for all suits or proceedings arising
from or related to this Agreement shall be in a court of competent jurisdiction
in New York, New York.
 
(i)           Waiver.  A party’s waiver of any breach or violation of any
Agreement provisions shall not operate as, or be construed to be, a waiver of
any later breach of the same or other Agreement provision.
 
(j)           Entire Agreement, Amendment, Binding Effect. This Agreement
constitutes the entire agreement between the parties concerning the subject
matter in this Agreement.  No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated in this Agreement by written amendment, such amendment to become
effective on the date stipulated in it.  Executive acknowledges and represents
that in executing this Agreement, he did not rely, and has not relied, on any
communications, promises, statements, inducements, or representation(s), oral or
written, by the Company, except as expressly contained in this Agreement.  Any
amendment to this Agreement must be signed by all parties to this
Agreement.  This Agreement will be binding on and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives,
and permitted assigns (if any).  This Agreement supersedes any prior agreements
between Executive and the Company concerning the subject matter of this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Counterparts.  This Agreement may be executed in counterparts,
with the same effect as if both parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.
 
(l)           Indemnification.  To the extent permitted by law, the Company will
indemnify and hold Executive harmless against any liability, damage, cost or
expense incurred in connection with the defense of any action, suit or
proceeding to which he is a party, or threat thereof, by reason of his being or
having been an officer or director of the Company or any affiliate of the
Company, to the extent permitted by applicable law; provided, however, that this
indemnity shall not apply if Executive is determined by a court of competent
jurisdiction to have acted against the interests of the Company with gross
negligence, gross misconduct, or gross malfeasance.  Promptly after receipt by
Executive under this section of notice of the commencement of any action
(including any governmental action), Executive shall, if a claim in respect
thereof is to be made against Executive under this section, deliver to the
Company a written notice of the commencement thereof and Executive shall have
the right to participate in, and, to the extent Executive so desires to assume
the defense thereof with counsel selected by the Company and approved by
Executive (whose approval shall not be unreasonably withheld); provided,
however, that the indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees and expenses to be paid by
Executive, if representation of such indemnified party by the counsel retained
by Executive would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to Executive
within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such Executive of any
liability to the indemnified party under this section, but the omission so to
deliver written notice to Executive will not relieve it of any liability that it
may have to any indemnified party otherwise than under this section.  If the
indemnification provided for in this section is held by a court of competent
jurisdiction to be unavailable to an indemnified party with respect to any loss,
liability, claim, damage, or expense referred to therein, then Executive, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage, or expense in such proportion as is appropriate to
reflect the relative fault of Executive on the one hand and of the indemnified
party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage, or expense as well as any other relevant
equitable considerations.  The relative fault of Executive and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the alleged
omission to state a material fact relates to information supplied by Executive
or by the indemnified party and the parties’ relative intent, knowledge, access
to information, and opportunity to correct or prevent such statement or
omission.
 
13.           Section 409A of the Code.
 
(a)           To the extent (i) any payments to which Executive becomes entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service.  During any period that payment or
payments to Executive are deferred pursuant to the foregoing, Executive shall be
entitled to interest on the deferred payment or payments at a per annum rate
equal to the highest rate of interest applicable to six (6) month money market
accounts offered by the following institutions: Citibank N.A., Wells Fargo Bank,
N.A., or Bank of America, on the date of such “separation from service.”  Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 13 (together with accrued interest
thereon) shall be paid to Executive or Executive’s beneficiary in one lump sum.
 
(b)           It is intended that this Agreement comply with or be exempt from
the provisions of Section 409A of the Code and the Treasury Regulations and
guidance of general applicability issued thereunder so as to not subject
Executive to the payment of additional interest and taxes under Section 409A of
the Code, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.
 
[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.
 

  THE COMPANY:          
SNAP INTERACTIVE, INC.
           
By:
/s/ Cliff Lerner      
Cliff Lerner
     
Chief Executive Officer
 

 
 

 
EXECUTIVE
           
By:
/s/ Jon Pedersen      
Jon Pedersen
         

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
WAIVER AND RELEASE OF CLAIMS
 
This Waiver and Release of Claims (“Release”), effective as of the
______________ (the “Effective Date”), is made and entered into by and between
Jon Pedersen (“Executive”) and Snap Interactive, Inc., a Delaware corporation
(the “Company”).  Terms used in this Release with initial capital letters that
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Executive Employment Agreement made and entered into as of October __,
2011 by and between the Company and Executive (the “Agreement”).
 
WHEREAS, Executive and the Company are parties to the Agreement; and
 
WHEREAS, Section 10 and Section 11 of the Agreement provide that Executive is
entitled to certain payments and benefits upon separation from employment if he
signs a release agreement;
 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are acknowledged, Executive and the
Company agree as follows:
 
1.           Global Release.  In consideration of the mutual promises contained
in the Agreement, including the Company’s promises to pay Executive
consideration under Section 10 or Section 11 of the Agreement, which are in
addition to anything of value to which Executive is already entitled, Executive,
on behalf of himself, his heirs, executors, successors and assigns, irrevocably
and unconditionally releases, waives, and forever discharges the Company and all
of its parents, divisions, subsidiaries, affiliates, joint venture partners,
partners, and related companies, and their present and former agents, employees,
officers, directors, attorneys, stockholders, plan fiduciaries, successors and
assigns (collectively, the “Released Parties”), from any and all claims,
demands, actions, causes of action, costs, fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Executive has, had, or may
have against the Released Parties relating to or arising out of his employment
during the Employment Period, or any terms of the Agreement in effect during the
Employment Period, from the Effective Date and up to and including the date of
this Release. This Release includes, without limitation, claims at law or equity
or sounding in contract (express or implied) or tort, claims arising under any
federal, state, or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, creed, disability, religion, military status, family
status, marital status, partnership status, domestic violence, stalking and sex
offense victim status, arrest and conviction record, predisposing genetic
characteristic, alienage or citizenship status, sexual orientation, or any other
form of discrimination, harassment, or retaliation (including, without
limitation, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the ADA Amendments Act of
2008, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the
Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Rehabilitation Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Lilly
Ledbetter Fair Pay Act, the Genetic Information Nondiscrimination Act, the New
York City Human Rights Law, any federal, state, local or municipal whistleblower
protection or anti-retaliation statute or ordinance, or any other federal,
state, local, or municipal laws of any jurisdiction), claims arising under the
Employee Retirement Income Security Act (except any employee benefits or
employee participation rights as contained in the Agreement), or any other
statutory or common law claims related to or arising out of his employment
during the Employment Period or any terms of the Agreement in effect during the
Employment Period, from the Effective Date and up to and including the date of
this Release’s execution.  Notwithstanding the foregoing, nothing in this
Release shall affect or impair: (i) any rights Executive may have to
indemnification, including without limitation indemnification for attorneys’
fees, costs and/or expenses, pursuant to applicable statute, certificates of
incorporation and by-laws of the Company or any of its affiliates; (ii) any of
Executive’s rights arising under the Agreement; or (iii) any rights that
Executive has as a former employee under the Company’s employee benefit plans
(other than any severance plan).
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           No Admission of Liability.  Executive understands and agrees that
this Release shall not in any way be construed as an admission by the Released
Parties of any unlawful or wrongful acts whatsoever against Executive or any
other person. The Released Parties specifically disclaim any liability to or
wrongful acts against Executive or any other person.
 
3.           Time to Consider Release.  Executive acknowledges that he has been
advised in writing by the Company that he should consult an attorney before
executing this Release, and Executive further acknowledges that he has been
given a period of forty-five (45) calendar days within which to review and
consider the provisions of this Release.  Executive understands that if he does
not sign this Release before the forty-five (45) calendar day period expires,
this Release offer will be withdrawn automatically.
 
4.           Revocation Period.  Executive understands and acknowledges that he
has seven (7) calendar days following the execution of this Release to revoke
his acceptance of this Release.  This Release will not become effective or
enforceable, and the payments and benefits described under Section 10 will not
become payable, until after this revocation period has expired without his
revocation.  If Executive does not revoke the Release within the revocation
period, the Company will commence the payments and benefits described under
Section 10 or Section 11 of the Agreement within ten (10) days after the
revocation period’s expiration date.
 
5.           Confidentiality of Release and Company Information.  Executive
agrees to keep this Release, its terms, and the amount of payments and benefits
related to this Release completely confidential.  Executive agrees and
understands that he is prohibited from disclosing any terms of this Release to
anyone, except that he may disclose the terms of this Release and the amount of
the payments and benefits related to this Release to his attorney or as
otherwise required by law.  Executive also agrees to continue to abide by the
confidentiality provisions of the Agreement.
 
6.           Non-Disparagement.  Executive and the Company agree to continue to
abide by the non-disparagement provisions of the Agreement.
 
7.           Agreement to Return Company Property/Documents. Executive
understands and agrees that his last day of active work in any Company office or
on any Company owned or leased property will be _______.  Accordingly, Executive
agrees that:  (i) he will not take with him, copy, alter, destroy, or delete any
files, documents, electronically stored information, or other materials, whether
or not embodying or recording any Confidential Information, including copies,
without obtaining in advance the written consent of an
authorized Company representative; and (ii) he will promptly return to the
Company all Confidential Information, documents, files, records and tapes,
whether written in hardcopy form or electronically stored, that have been in his
possession or control regarding the Company, and he will not use or disclose
such materials in any way or in any format, including written information in any
form, information stored by electronic means, and all copies of these
materials.  Executive further agrees that on ________, he will return to the
Company immediately all Company property, including, without limitation, keys,
equipment, computer(s) and computer equipment, devices, Company cellular phones,
Company credit cards, data, electronically stored information, lists,
correspondence, notes, memos, reports, or other writings prepared by the Company
or himself on behalf of the Company.
 
8.           Knowing and Voluntary Release.  Executive understands that it is
his choice whether to enter into this Release and that his decision to do so is
voluntary and is made knowingly.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.           No Prior Representations or Inducements.  Executive represents and
acknowledges that in executing this Release, he did not rely, and has not
relied, on any communications, statements, promises, inducements, or
representation(s), oral or written, by any of the Released Parties, except as
expressly contained in this Release.
 
10.           Choice of Law.  This Release shall, in all respects, be
interpreted, enforced, and governed under the laws of the State of New
York.  The parties agree that the language of this Release shall, in all cases,
be construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.
 
11.           Severability.  The Company and Executive agree that should a court
declare or determine that any provision of this Release is illegal or invalid,
the validity of the remaining parts, terms or provisions of this Release will
not be affected and any illegal or invalid part, term, or provision, will not be
deemed to be a part of this Release.
 
12.           Counterparts.  The Company and Executive agree that this Release
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.
 
Please read carefully as this document includes a release of claims.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Executive hereto evidence their agreement by
their signatures.
 
 
 
 
Executive Signature  [Signature]   Company Representative [Signature]
 
   
Jon Pedersen
  Company Representative [Printed Name]
 
   
Date
  Date

 
 
 
 
 

--------------------------------------------------------------------------------

 